Citation Nr: 0209406
Decision Date: 06/07/02	Archive Date: 08/16/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  95-00 709	)	DATE JUN 07, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the veterans claim for service connection for a bilateral leg condition.

2.  Whether new and material evidence has been submitted to reopen the veterans claim for service connection for a back injury.

3.  Whether new and material evidence has been submitted to reopen the veterans claim for service connection for hearing loss disability.

4.  Whether new and material evidence has been submitted to reopen the veterans claim for service connection for a visual disability (claimed as blindness).

5.  Entitlement to service connection for residuals of injury to the tailbone.

6.  Entitlement to service connection for arthritis.

7.  Entitlement to service connection for skin condition of the feet.

 REPRESENTATION

Veteran represented by:	Virginia Y. Middleton, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to May 1956.  

This case came before the Board of Veterans Appeals (Board) on appeal from an August 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The veteran appeared at hearings at the RO in February 1993 and August 1994 and before a Member of the Board at a Travel Board hearing in March 1996.  The Board remanded this case for additional development in November 1996.  

In a September 1999 decision, the Board determined that new and material evidence has not been submitted to reopen the veterans claim for service connection for bilateral leg condition, back injury, hearing loss disability, and visual disturbance and denied service connection for residuals of injury of the tailbone, arthritis, and skin condition of the feet.  The veteran appealed the case to the United States Court of Appeals for Veterans Claims (Court).  The Secretary of VA a filed a Motion for Remand of the issue denied in this case in light of the enactment of Veterans Claims Assistance Act of 2000 (VCAA), (now codified at 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2001)).  In a June 2001 order, the Court granted the Secretarys motion for Remand and vacated the Boards September 1999 decision.

The issue of whether new and material evidence has been submitted to reopen the veterans claim for service connection for a bilateral leg condition is addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The Board, in a July 1987 decision, denied entitlement to service connection for a back injury, hearing loss disability, and an eye disorder.

2.  The additional evidence received since the July 1987 Board decision does not bear directly and substantially upon the specific matter under consideration, is either cumulative or redundant, or by itself or when compared with evidence previously assembled is not so significant that it must be considered in order to decide fairly the merits of the claim for entitlement to service connection for a back injury.

3.  The additional evidence received since the July 1987 Board decision does not bear directly and substantially upon the specific matter under consideration, is either cumulative or redundant, or by itself or when compared with evidence previously assembled is not so significant that it must be considered in order to decide fairly the merits of the claim for entitlement to service connection for a hearing loss disability.

4.  The additional evidence submitted since the July 1987 Board decision is new, relevant, and directly relates to the claim of service connection for a visual disability.

5.  There is no competent medical evidence of record relating any eye disorder to service.

6.  There is no competent medical evidence of record relating any residuals of an injury to the tailbone to service.

7.  There is no competent medical evidence of record indicating that arthritis was present in service or manifested in the first year after service or relating arthritis to service.  

8.  There is no competent medical evidence of record relating any skin disorder of the feet to service.


CONCLUSIONS OF LAW

1.  The July 1987 Board decision denying entitlement to service connection for a back injury, hearing loss disability, and eye disorder is final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2001).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a back injury is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5100 et. seq., 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

3.  Evidence submitted to reopen the claim of entitlement to service connection for hearing loss disability is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5100 et. seq., 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).

4.  Evidence submitted to reopen the claim of entitlement to service connection for eye disorder is new and material, and the claim is reopened.   38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

5.  A visual disorder was not incurred in or aggravated by service. 8 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

6.  Residuals of injury to the tailbone was not incurred in or aggravated by service. 8 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

7.  Arthritis was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

8.  The veteran's skin disorder of the feet was not incurred in or aggravated by service. §§ 101(16), 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

In July 1987, the Board noted that the RO had previously denied service connection for a back disorder, hearing loss, and an eye disorder in a final October 1965 rating decision.  The Board considered evidence of record and denied service connection for a back disorder, hearing loss, and an eye disorder.  In January 1993, the veteran petitioned to reopen these claims. 

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether the evidence is new and material, VA must determine whether new and material evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 1991); and if the claim is reopened, the VA must determine whether VAs duty to assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).  Specifically, under 38 C.F.R. § 3.156(a), new and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  

The Board notes that the regulations have been amended to define new as not previously submitted and material as related to an unestablished fact necessary to substantiate the claim.  Under the amended regulations, if the evidence is new and material, the question is whether the evidence raises a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, these regulations are effective prospectively for claims filed on or after August 29, 2001, and are therefore not applicable in this case as this claim to reopen was filed in January 1993.  

The Board observes that the RO, in its August 1993 rating decision, denied these issues as not new and material.  The Board is under a legal duty in such a case to determine if there was new and material evidence to reopen the claim, regardless of the RO's action.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

At the time of the 1987 Board decision, the evidence included: the veterans claim, service medical records, VA examination reports and medical records from August 1965 to April 1982, private medical reports dated in 1982 and 1985, and the October 1965 rating decision.  Service medical records indicated the veteran reported preexisting accidents resulting in back injuries, head injury, and hearing loss.  His May 1956 separation examination showed no complaints, findings, or diagnoses of back disorder, hearing loss, or visual disability.  Visual acuity without correction was 20/30 in the right eye and 20/40 in the left eye.  Hearing acuity was noted to be 15/15 for both spoken voice and whispered voice.  There were no abnormalities of the musculoskeletal system, including the back and legs.  

VA examination reports, dated from August 1965 to April 1986, reveal complaints, findings, and diagnoses of degenerative disc disease of the lumbar spine and hearing loss.  The veterans history of injuries to his back prior to and subsequent to service were noted as was his report of decreased hearing following a head injury prior to service.  Private medical reports dated in July 1982 and February 1985 show treatment for cholecystitis, fracture of the right elbow, and hearing loss. The Board, in a July 1987 decision, denied service connection for a back injury, hearing loss, and an eye disorder.  The Boards July 1987 decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Evidence submitted since the Boards July 1987 decision included private medical records from 1976 to 1995, VA examinations and medical records from 1989 to 1995, support statements dated in 1993, and hearing testimony.

A.  Back

As noted above, the July 1987 Board decision denied service connection for a back disorder on the basis that a back disorder was found to preexist service and was not aggravated in service.  

Evidence submitted subsequent to the July 1987 Board decision includes VA and private medical records from 1976 to 1995 showing complaints and treatment of back pain.  These records indicate that the veteran reported that he had periodic back pain since service when he injured his back working with a piece of heavy artillery.  Private medical records reveal that the veteran sustained a back injury in 1976 when he was hit by a falling tree.  Diagnoses of record include residuals of injury to the lumbar spine, herniated nucleus pulposes, chronic low back pain, degenerative disc disease of the cervical and lumbar spines.  Medical evidence of record does not contain any medical opinions relating the veterans current back disability to service or to aggravation therein.

The Board notes that although this medical evidence is new, in that it was not previously of record, it is cumulative in nature of the evidence of record at the time of the July 1987 Board decision.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  The evidence submitted shows diagnoses of back disabilities.  The evidence of record at the time of the July 1987 Board decision included diagnoses of current back disabilities.
 The Board also considered the statements and testimony of the veteran, his friends, and family members in support of his claim.  The Board notes that these people are competent to report that on which they have personal knowledge, that is, what comes to them through their senses.  See Layno v.  Brown, 6 Vet. App. 465, 470 (1994).  However, there is no documentation of record indicating that they have the necessary medical training and/or expertise to diagnose the severity of a medical condition.  Thus, attempts to do so do not qualify as material evidence and, consequently, they are insufficient to reopen his claim.  See Pollard v. Brown, 6 Vet. App. 11  (1993) (pursuant to Espiritu v. Derwinski, in service held to be not competent evidence for such purpose and thus not material); see also Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of medical causation cannot serve as, the predicate to reopen a claim under 38 U.S.C.A. § 5108 (1991)).  See also Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Routen v. Brown, 10 Vet. App. 183 (1997).  Of equal or even greater significance, these contentions are the same as those previously made to the RO and the Board.  Thus, this evidence is not new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992). 

Thus, the Board finds that none of the evidence submitted since the July 1987 Board decision is so significant that it must be considered in order to fairly decide the merits of the claim.  The Board concludes that the claimant has not submitted new and material evidence sufficient to reopen the previously denied claim for entitlement to service connection for a back disability.

B.  Hearing loss

As noted above, the July 1987 Board decision denied service connection for hearing loss disability on the basis that hearing loss preexisted service and did not increase in severity during service.

A January 1994 VA audiometric examination shows that the veteran had a slight to mild sensorineural hearing loss through 2000 hertz, moderately severe to severe high frequency hearing loss in the right ear and a mild rising to slight sensorineural hearing loss through 2000 hertz, with a moderately severe to severe high frequency sensorineural hearing loss in the left ear.  Medical evidence of record does not contain any medical opinions relating the veterans hearing loss disability to service or to aggravation therein.

The Board notes that although this medical evidence is new, in that it was not previously of record, it is cumulative in nature of the evidence of record at the time of the July 1987 Board decision.  See Reid, 2 Vet. App. 312.  The evidence submitted shows diagnoses of hearing loss.  The evidence of record at the time of the July 1987 Board decision included diagnoses of hearing loss.

The Board also considered the statements and testimony of the veteran, his friends, and family members in support of his claim.  As noted above, these people are competent to report that on which they have personal knowledge, but the record does not show that they have the necessary medical training and/or expertise to diagnose a medical condition.  Consequently, these statements do not qualify as material evidence and are insufficient to reopen the claim.  See Layno, 6 Vet. App. at 470; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, these contentions are the same as those previously made to the RO and the Board.  Thus, this evidence is not new.  See Reid, 2 Vet. App. 312.

Accordingly, the Board finds that none of the evidence submitted since the July 1987 Board decision is so significant that it must be considered in order to fairly decide the merits of the claim.  The Board concludes that the claimant has not submitted new and material evidence sufficient to reopen the previously denied claim for entitlement to service connection for a hearing loss disability.

C.  Visual disorder

As noted above, the July 1987 Board decision denied service connection for an eye/visual disorder on the basis that an eye disorder was not shown during or subsequent to service.  The Board notes that evidence in support of the application to reopen the claim include VA and private medical records showing diagnoses of corneal abrasion, pseudophakia, and cataracts.  Such evidence is both new and material, and serves to reopen the claim.  38 C.F.R. § 3.156(a).  The claim having been reopened, the Board will now address the merits.

II.  Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2001).  

Service connection may be also granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2001).

Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).

A.  Visual disorder

Service medical records showed no complaints, findings, or diagnoses of visual disability.  Visual acuity without correction was 20/30 in the right eye and 20/40 in the left eye.  The veterans May 1956 discharge examination showed no complaints, findings, or diagnoses of a visual disorder.  

In a May 1989 private medical statement, J. E. McDonald II, M.D. reported that the veteran was seen with a red eye thought to be episcleritis or conjunctivitis.  VA medical records from May and June 1991 show complaints of decreased vision.  The diagnosis was bilateral cataracts.  At a January 1994 VA examination, uncorrected visual acuity was 20/200 in the right eye and 20/70 in the left eye.  The diagnosis was cataracts of the right eye and pseudophakia of the left eye.  At a November 1995 VA examination, the veteran reported that he had cataract surgery of the left eye 2 years ago.  Visual acuity was 20/400 in the right eye and 20/200 in the left eye.  The assessment was cataracts of the right eye and pseudophakia of the left eye.

In his statements and testimony, the veteran contended that his vision began decreasing in service and that he is now almost blind.  As noted above, the veteran is competent to report that of which he has personal knowledge, but he is not competent to provide a medical opinion.  See Layno v. Brown, 6 Vet. App. at 470; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 2 Vet. App. at 494.  

The evidence of record reveals that there was no diagnosis of a visual disorder in service.  Moreover, the record does not contain findings or diagnoses of cataracts and pseudophakia until 1991, more than 45 years after service.  Furthermore, there is no medical opinion of record relating the veterans current visual disorders to his service.   

Thus, the Board finds that the preponderance of the evidence is against the veterans claim for service connection for a visual disorder.  Accordingly, the Board concludes that the veterans claim for service connection for such is denied.  Because the evidence is not in relative equipoise, the benefit of the doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Injury of the tailbone

Service medical records show no complaints, findings, or diagnoses of an injury to the tailbone.  The separation examination reflects that the evaluation of the musculoskeletal system to include the spine was normal.
 As noted previously, both VA and private medical records show complaints and treatment of lumbar spine disabilities.  VA examination reports and medical records as recent as December 1995 show diagnoses of chronic low back pain with radiculopathy, degenerative disc disease of the lumbar spine of L3-5, disc herniation at L4 with possible root impingement, and disc bulging.  The record does not contain medical evidence of a current diagnosis of a tailbone injury or residuals of a tailbone injury.

The veteran testified that he was kicked in the tailbone during service and sought treatment for such.  As noted above, he is competent to report what he experienced, but not to give a medical opinion.  Thus, his contentions as to causation are no more than unsubstantiated conjecture and are of no probative value.  See Layno, 6 Vet. App. at 470; Espiritu, 2 Vet. App. at 494-95; Moray, 5 Vet. App. 211. 

Service connection is warranted for a [d]isability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty . . ..  38 U.S.C.A. § 1110 (West 1991).  Upon review of the record, the Board finds that there is no competent medical evidence of a current medical diagnosis of an injury to the tailbone.  In the absence of proof of a current disease or injury, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no competent medical evidence of record of a diagnosis of injury to the tailbone, the Board concludes that the veterans claim for service connection is denied.  

C.  Arthritis

Arthritis may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Service medical records show no complaints, findings, or diagnoses of arthritis.  X-rays studies during service did not reflect the presence of orthopedic abnormality, including an arthritic condition.  The separation examination reflects that the evaluation of the musculoskeletal system was normal.  Moreover, no complaints or findings of arthritis were disclosed in the year following his release from service.

A July 1972 VA examination reveals findings and diagnoses of osteoarthritis, traumatic arthritis, and degenerative disease of the lumbar spine.  Subsequent private and VA medical records through 1995 show continued diagnoses of arthritis and degenerative disease of the lumbar spine.  Private medical records dated from July to October 1984 disclose diagnoses of traumatic arthritis of the right knee and patellofemoral syndrome of the left knee.  A December 1994 letter indicates that the veteran injured his right knee on the job and that his right knee problem caused him to fall injuring his left knee.  There is no documentation of record relating the veterans various diagnoses of arthritis to his service.  

The veteran has testified that his arthritis is attributable to service.  As previously set forth, he is not competent to provide a medical opinion.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  The record does not contain a statement from a physician relating the veterans arthritis to service.  Without such medical evidence, the record does not support a conclusion that the veterans arthritis is attributable to service.  

Thus, the Board finds that the preponderance of the evidence is against the veterans claim for service connection for arthritis.  Accordingly, this claim is denied.

D.  Skin

Service medical records show no complaints, findings, or diagnoses of a skin disorder.  The May 1956 separation examination reflects that the evaluations of veterans skin and feet were normal.  VA examination reports and medical records as well as private medical records from 1972 to 1989 show no complaints, findings, or treatment of a skin disorder.

At January 1994 VA examination, the veteran reported a history of skin problems of the feet and legs since wearing wet socks in service.  He complained of problems with the toenails and skin and areas that burn and peel off.  The diagnoses included tinea pedis and stucco keratoses.  The examiner noted that stucco keratoses were typically asymptomatic unless traumatized and were of no consequence other than cosmesis.  The examiner further noted that the tinea versicolor was very low grade and would probably respond to antifungal treatment.

As noted above, the veteran is competent to report that of which he has personal knowledge.  See Layno, 6 Vet. App. at 470.  Thus, he is competent to describe the condition of his feet.  Here, he reported a skin disorder of the feet following service. The veteran is not, however, competent to provide a medical opinion for the reasons discussed above. See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  VA medical records show diagnoses of tinea pedis and stucco keratoses.  They do not, however, relate these diagnoses to disease or injury during the veterans active military service.

The evidence shows that the veteran did not complain of skin disorder of the feet during service and the first diagnosis of a skin disorder of the feet was in January 1994, almost 40 years after service.  Moreover, the record does not contain a medical opinion relating any of the veterans skin disorders to his service.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, the Board finds that the preponderance of the evidence is against the veterans claim for service connection for skin disorder of the feet.  Accordingly, this claim is denied.

III.  VCAA consideration

The Board notes that there was a significant change in the law during the pendency of this appeal.  On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001); see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  The final regulations implementing the VCAA were published on August 29, 2001, and they apply to most claims for benefits received by VA on or after November 9, 2000, as well as any claim not decided as of that date, such as the one in the present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  In the present case, the Board concludes that the veteran has been informed of the applicable laws and regulations, the evidence needed to substantiate his claim, VAs notification requirements by multiple statements of the case, supplemental statements of the case, and the Board remand.  

Second, VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The record shows that the RO has secured the veterans service medical records, his VA clinical records and private medical records.  The veteran has not notified VA of any additional medical records that should be obtained.  Moreover, he appeared at a hearing before a Member of the Board and presented testimony at the RO.  

In view of the foregoing, the Board finds that all reasonable efforts to secure and develop the evidence that is necessary for an equitable disposition of the matter on appeal have been made by the agency of original jurisdiction.  Every possible avenue of assistance has been explored, and the veteran has had ample notice of what might be required or helpful to his case.  Accordingly, the Board finds that VA has satisfied its duty to notify and to assist, and that under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Board concludes, therefore, that this decision does not violate the VCAA, nor prejudice the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

As new and material evidence has not been submitted, the veterans petitions to reopen his claims for service connection for a back injury and hearing loss disability are denied.  

Service connection for a visual disorder is denied.  

Service connection for residuals of a tailbone injury is denied.  

Service connection for arthritis is denied.  

Service connection for a skin disorder of the feet is denied.


REMAND

The Board observes that the RO, in an August 1993 rating decision, denied the issue of whether new and material evidence had been submitted to reopen the veterans claim for service connection for bilateral leg condition.  According to this rating decision, a July 1987 decision of the Board had denied service connection for a bilateral leg condition.  In fact, the Board, in its July 1987 decision, denied service connection for right tibial fracture, which had been originally denied by the RO in October 1965.  It did not deny service connection for any disorder of the left leg.

The record refers to various leg problems.  For example, private medical records dated in 1992 refer to treatment for the veterans knees.  In his February 1993 hearing, the veteran raised the issue of injury to the legs as result of pinched nerve in the back.  

As noted above, the RO, in the August 1993 rating decision, denied service connection for a bilateral leg condition on the basis that new and material evidence subsequent to the Boards 1987 decision had not been submitted.  The veteran disagreed and appealed.  In August 1994 and March 1996 hearings, the veteran again testified that his bilateral leg condition was related to his back disorder.   

Upon review, the Board is not clear exactly what disability or disabilities with respect to the legs have been raised by the veteran.  Furthermore, the Board notes that the issues of entitlement to service connection for any left leg/knee disability as well as entitlement to service connection for a bilateral leg/knee disorder have not been adjudicated by the RO.  Because the Board has appellate jurisdiction, see 38 U.S.C.A. § 7104(a), 38 C.F.R. § 20.101, the RO should make determinations concerning issues that it has not previously adjudicated in the first instance.

Moreover, as noted above, under the provisions of VCAA, VA has a duty to notify the veteran of any information and evidence needed to complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  

Accordingly, this case is remanded to the RO for the following:

1.  The RO should clarify the veterans claim with respect to the bilateral leg disability.  This is, is he claiming that VA has received new and material evidence with respect to a right tibial fracture only?  Is he claiming service connection in the first instance for a neurological disability of the legs, for arthritis/disability of the knees, or for a different leg disorder?

2.  After the veteran clarifies the issue, the RO should adjudicate the claim.  If the issue is whether new and material evidence has reopened a claim, the RO should identify the last final decision on the issue(s) involved.  If a claim has not been previously adjudicated, the RO should adjudicate the claim(s) in the first instance.  In adjudicating the claim(s), the RO should apply the provisions of VCAA and should undertake any necessary evidentiary development.   

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.
  
